Exhibit 10.18

Execution Version

FIRST AMENDMENT TO CREDIT AGREEMENT

This FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of May 4, 2018 (this
“Amendment”), is made by and between TPG RE FINANCE 20, LTD., an exempted
company incorporated in the Cayman Islands with limited liability (“Borrower”),
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative
Agent.  Capitalized terms used but not otherwise defined herein shall have the
meanings given to them in the Credit Agreement (as defined below).

RECITALS

WHEREAS, Borrower, the Lenders and the Administrative Agent are parties to that
certain Credit Agreement, dated as of September 29, 2017 (as amended, restated,
supplemented or otherwise modified and in effect from time to time, the “Credit
Agreement”); and

WHEREAS, the parties hereto have agreed, subject to the terms and conditions
hereof, that the Credit Agreement shall be amended as set forth in this
Amendment; and TPG RE Finance Trust Holdco, LLC (“Guarantor”) has agreed,
subject to the terms and conditions hereof, to make the acknowledgements set
forth herein.

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

Section 1.Credit Agreement Amendments.  The Credit Agreement is hereby amended
as follows:  

(a)Section 7.01(a).  Clause (a) of Section 7.01 of the Credit Agreement is
hereby amended to delete the following parenthetical appearing therein: “(or, if
earlier, 15 days after the date required to be filed with the SEC (without
giving effect to any extension permitted by the SEC)).”

(b)Section 7.01(b).  Clause (b) of Section 7.01 of the Credit Agreement is
hereby amended to delete the following parenthetical appearing therein: “(or, if
earlier, 5 days after the date required to be filed with the SEC (without giving
effect to any extension permitted by the SEC)).”

(c)Definition of Indebtedness. Clause (b) of the definition of “Indebtedness” is
hereby deleted in its entirety and replaced with the following:

(b)obligations of such Person to pay the deferred purchase or acquisition price
of property or services, other than trade accounts payable (other than for
borrowed money) arising, and accrued expenses incurred, in the ordinary course
of business so long as such trade accounts payable

 

--------------------------------------------------------------------------------

 

are payable within ninety (90) days of the date the respective goods are
delivered or the respective services are rendered;

(d)Definition of Holdco Guaranty. The definition of “Holdco Guaranty” is hereby
deleted in its entirety and replaced with the following:

“Holdco Guaranty” means the Amended and Restated Guaranty, dated as of May 4,
2018, made by Holdco in favor of the Administrative Agent and the Lenders (as
may be amended, restated, supplemented or otherwise modified from time to time.

Section 2.Conditions Precedent.  This Amendment shall become effective on the
date hereof provided that this Amendment is duly executed and delivered by
Borrower, the Administrative Agent and the Required Lenders.

Section 3.Representations and Warranties.  On and as of the date first above
written, Borrower hereby represents and warrants to the Administrative Agent and
the Lenders that (a) it is in compliance with all the terms and provisions set
forth in the Credit Agreement on its part to be observed or performed, (b) no
Default or Event of Default under the Credit Agreement has occurred and is
continuing, and (c) the representations and warranties contained in Article VI
of the Credit Agreement are true and correct in all respects as though made on
such date (except for any such representation or warranty that by its terms
refers to a specific date other than the date first above written, in which case
it shall be true and correct in all respects as of such other date).

Section 4.Acknowledgments of Guarantor.  Guarantor hereby acknowledges the
execution and delivery of this Amendment by the parties hereto and agrees that
it continues to be bound by that certain Guaranty Agreement, dated as of
September 29, 2017 (as may be amended, restated, supplemented or otherwise
modified from time to time, the “Guaranty Agreement”), made by Guarantor in
favor of Lender, notwithstanding the execution and delivery of this Amendment
and the impact of the changes set forth herein and therein.

Section 5.Limited Effect.  Except as expressly amended and modified by this
Amendment, the Credit Agreement and each of the other Loan Documents shall
continue to be, and shall remain, in full force and effect in accordance with
their respective terms; provided, however, that upon the date hereof, (a) all
references in the Credit Agreement to the “Loan Documents” shall be deemed to
include, in any event, this Amendment, and (b) each reference to the “Credit
Agreement” in any of the Loan Documents shall be deemed to be a reference to the
Credit Agreement as amended hereby.

Section 6.Counterparts.  This Amendment may be executed in counterparts, each of
which so executed shall be deemed to be an original, but all of such
counterparts shall together constitute but one and the same
instrument.  Delivery of an executed counterpart of a signature page to this
Amendment in Portable Document Format (.PDF) or by facsimile transmission shall
be effective as delivery of a manually executed original counterpart thereof.

Section 7.Costs and Expenses.  Borrower acknowledges and agrees that its payment
obligations set forth in Section 11.04 of the Credit Agreement include the costs
and

-2-

--------------------------------------------------------------------------------

 

expenses incurred by the Administrative Agent in connection with the
preparation, execution and delivery of this Amendment and any other
documentation contemplated hereby (whether or not this Amendment becomes
effective or the transactions contemplated hereby are consummated and whether or
not a Default or Event of Default has occurred or is continuing).  

Section 8.Miscellaneous.  This Amendment is a Loan Document.  Neither this
Amendment, nor any provision hereof, may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the parties
hereto.  If any provision of this Amendment shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
enforceability without in any manner affecting the validity or enforceability of
such provision in any other jurisdiction or the remaining provisions of this
Amendment in any jurisdiction.  Section headings in this Amendment are included
for convenience of reference only and are not to affect the construction of, or
to be taken into consideration in interpreting, this Amendment.

Section 9.Successors and Assigns.  The provisions of this Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

Section 10.GOVERNING LAW, ET. Al.  THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS
THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK).   The provisions of clauses (b), (c) and (d) of Section
11.14 and Section 11.15 of the Credit Agreement are incorporated herein by
reference, mutatis mutandis, and the parties hereto agree to those terms.

[Signature Pages to Follow]

 

-3-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

LENDER:

BANK OF AMERICA, N.A., a national banking association, as Administrative Agent
and as a Lender

 

By:

/s/ Stephanie Mack

 

Name: Stephanie Mack

 

Title: Vice President

 

 

 

[Signature Page to Amendment to Credit Agreement – TRT-BAML]

--------------------------------------------------------------------------------

 

BORROWER:

TPG RE FINANCE 20, LTD., an exempted company incorporated with limited liability
under the laws of the Cayman Islands

 

By:

/s/ Matthew J. Coleman

 

Name: Matthew J. Coleman

 

Title: Vice President




 

--------------------------------------------------------------------------------

 

Acknowledged:

TPG RE FINANCE TRUST HOLDCO, LLC, a Delaware limited liability company

 

By:

/s/ Matthew J. Coleman

 

Name: Matthew J. Coleman

 

Title: Vice President

 

 